SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
On September 21, 2001, Theodore Kan-tor, attorney for the appellant, moved to adjourn oral argument. Seeing no issue that requires argument, we elect to take this case on submission.
Defendant James H. Murungi challenges Judge Larimer’s February 8, 2001 Decision dismissing petitioner’s Title VII claim. We affirm for substantially the reasons stated in Judge Larimer’s thorough and well reasoned opinion. See Murungi v. United States of America Dep’t of Veterans Affairs, 136 F.Supp.2d 154 (W.D.N.Y. 2001).